           Case 1:17-vv-00082-UNJ Document 35 Filed 10/23/18 Page 1 of 3




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-0082V
                                     Filed: August 15, 2018
                                         UNPUBLISHED


    MICHAEL LAUER,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Attorneys’ Fees and Costs
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                       Respondent.


Jerome A. Konkel Samster, Konkel & Safran, S.C., Milwaukee, WI, for petitioner.
Colleen Clemons Hartley, U.S. Department of Justice, Washington, DC, for respondent.

                      DECISION ON ATTORNEYS’ FEES AND COSTS 1

Dorsey, Chief Special Master:

       On January 18, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that he suffered Guillain-Barre Syndrome (“GBS”) as
a result of his October 30, 2015 influenza (“flu”) vaccination. Petition at 1. On January
29, 2018, the undersigned issued a decision awarding compensation to petitioner based
on the parties’ stipulation. (ECF No. 24).

       On July 27, 2018, petitioner filed a motion for attorneys’ fees and costs. (ECF
No. 29). Petitioner requests attorneys’ fees in the amount of $13,170.16 and attorneys’
costs in the amount of $1,066.42. Id. at 1. In compliance with General Order #9,


1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:17-vv-00082-UNJ Document 35 Filed 10/23/18 Page 2 of 3



petitioner filed a signed statement indicating that petitioner incurred no out-of-pocket
expenses. (ECF No. 29-1 at 10). Thus, the total amount requested is $14,236.58.

        On August 1, 2018, respondent filed a response to petitioner’s motion. (ECF No.
30). Respondent argues that “[n]either the Vaccine Act nor Vaccine Rule 13
contemplates any role for respondent in the resolution of a request by a petitioner for an
award of attorneys’ fees and costs.” Id. at 1. Respondent adds, however, that he “is
satisfied the statutory requirements for an award of attorneys’ fees and costs are met in
this case.” Id. at 2. Respondent “respectfully recommends that the Chief Special
Master exercise her discretion and determine a reasonable award for attorneys’ fees
and costs.” Id. at 3.

        Petitioner has filed no reply.

      The undersigned has reviewed the billing records submitted with petitioner’s
request and finds a reduction in the amount of fees to be awarded appropriate for the
reason listed below.

       The undersigned finds it necessary to reduce the hourly rate of petitioner’s
counsel Mr. Konkel. Petitioner’s counsel billed at a rate of $312.00 for 2015 and $2016,
$358 for 2017 and $370 for 2018. The rate of $370 for work performed in 2018 exceeds
the previously awarded rate of $368 per hour. The undersigned finds that the proposed
paralegal rates from $80 - $112 per hour are reasonable. Therefore, attorneys’ fees
requested are reduced by $2.80.

      The Vaccine Act permits an award of reasonable attorneys’ fees and costs.
§ 15(e). Based on the reasonableness of petitioner’s request, the undersigned
GRANTS petitioner’s motion for attorneys’ fees and costs.

      Accordingly, the undersigned awards the total of $14,233.78 3 as a lump
sum in the form of a check jointly payable to petitioner and petitioner’s counsel
Jerome A. Konkel.

        The clerk of the court shall enter judgment in accordance herewith. 4




3 This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all

charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees (including costs) that would
be in addition to the amount awarded herein. See generally Beck v. Sec’y of Health & Human Servs.,
924 F.2d 1029 (Fed. Cir.1991).

4 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
                                                      2
       Case 1:17-vv-00082-UNJ Document 35 Filed 10/23/18 Page 3 of 3



IT IS SO ORDERED.

                                        s/Nora Beth Dorsey
                                        Nora Beth Dorsey
                                        Chief Special Master




                                    3
